By tbe court.
When this case is fully examined in all its parts, it would appear highly extraordinary in us to grant new trial. The plaintiff, a citizen of New York, brings a suit in the Mayor’s Court there, against a citizen of this state. Judges of the parties own choosing are appointed to settle the matters in variance between them. They award a sum of money to be paid to the plaintiff, on which judgment is entered for him. We are bound to consider the judgments of a court to be right and just. (Carth. 31. 1 Atky. 42.) But this rule holds in a much stronger degree by the laws of the union, when the judicial proceedings of the court of a sister state come before us. The defendant after obtaining his certificate of conformity to the bankrupt laws of this state, goes to New York, and is there taken in execution. lie does not apply to a judge of the court for a habeas corpus, but after advising with counsel, makes an offer to his creditors, to pay part of the money, and give his bond for the residue. This he agrees to, voluntariy and freelly; for his being under a custody on the ca. sa. does not differ the case. The plaintiff is guilty of no imposition or extortion; and the defendant might, if he thought proper, revive the original debt, which was due from him in good conscience. We therefore see no grounds to grant a new trial, and deny the motion.
Judgment for the plaintiff.